Mathews, J.,
delivered she opinion of the court. This suit is brought to recover from the defendant a certain tract of land, described in the petition of the plaintiffs, as 1 1 being held by them by purchase from the 0 J United States. The answer contains two gjrounds of defence : right of possession, and ^ o i title in the defendant derived from the ancestor of the plaintiffs. The judgment of the r J £5 district court is in favor of the latter, from which the former appealed.
The evidence of the case establishes the locum in quo, and shows the manner in which 1 possession was obtained by the defendant 1 J under an act of sale sous seine privé, executed ° £ by their ancestor and also subscribed bv the ^ v present plaintiffs. This deed purports to con-1 . 1 1 ■ vey the land in question to the defendant, in J 1 t , ■ consideration of a price therein stipulated to be paid by him in annual instalments, but was never accepted or signed by him. As evidence of title in the plaintiffs, they offered two *261receipts, dated at New-Orleans, April 20th, % 1822, purporting to have been given to the heirs of A. Herriot for the purchase money of their pre-emption right to two tracts of land, founded on the laws of congress, according to front proprietors of land situated on water courses, a right to take by purchase the land in the rear of their possessions : these receipts are signed by I. J, M-Lanahan, as receiver of money for the United States, for the district in which the premises now in dispute are situated: also two plats of survey, certified by John C. Turner, as P. D. S, for said district.
The evidence of title in the defendant is the act, under private signature, above stated, dated the second of July, 1819; about which time he took possession of the land, and- has continued to occupy it ever since, uninterruptedly, until the commencement of the present suit.
We find on the record two bills of exception; one to the introduction of the receipts, and the other to that of the plats of survey, The objection to the receipts is based on two, grounds; first, want of proof of the signature of trie person - who signed them, and of fab" official capacity; second, admitting them to *262be genuine, they afford no evidence of title in , ^ the plaintiffs, having been transferred from by endorsement, to another person. As ^ regards the first of these grounds of opposition, it ⅛ believed that it may be assumed as an axiom, that officers of the United Slates ought not to be held, in the exercise of authority or performance of the duties of their offices, as foreign, in relation to the citizens or public officers of the states individually. Officers appointed by the power, and in conformity with the principles of the general government,, are officers for the whole United States collectively, and for each state separately, so far as their functions relate to the interest of the states separately, or that of the citizens of each state, and quoad Aa;c, they are officers of the state, and as such are presumed to be generally known and recognized; for the governed ought to know their governors and the authority by which they act.
Considered in this light, their acts must be received as authentic, when properly certified; and where they are not bound by law to keep a seal of office, a certificate or act, under their sign manual, is sufficient to give full faith and credit to written instruments emanating from *263diem in their official capacity. The just fotin- , . « , , , , ,. datum ot this entire raith and credit rests on the testimony of public officers, in relation to .matters submitted to their charge, which cannot be rejected, except on suggestion and proof of fraud, falsehood, or forgery. We are therefore of opinion that the judge a quo did not err, in admitting the receipts of the receiver of public moneys for the United States on the first ground of opposition. The plats of survey stand on the same footing w ilii the receipts ; and the question respecting their admissibility foust receive the same solution.
The right of pre-emption was given to front proprietors, by an act of congress, passed in 1811, and was limited to three years, but was afterwards revived, by an act of 1820, and limited to two years. Under this latter act tiie plaintiffs in the present case seem to have perfected their purchase, and thereby acquired title from the United States. What maybe the lega! effect of the endorsement on the receipts which they held for payment of the purchase money to the United States, it is not now necessary to inquire; being clearly of opiniou that it does not operate a transfer of their title to the land for which the payment *264was made. It is not a legal conveyance of . . - . real estate, either in form or substance; it ¿|oes j10t, on the face of it, purport to be such; jt |ias not been accepted in writing by the en-dorsee. We therefore conclude that the judge a quo did not err on the second ground of objection, in receiving these receipts as evidence of title in the appellees.
Let us now examine the defendant’s claim, He relies on a right of possession and a right of property. Having been more than a year in peaceable possession, he has, by our law, acquired the right of being maintained in his occupancy against all persons without title, .against whom his possession is adverse; but this right must yield to title, or the right of possession of those under whom he claims ; for if they have not legally transferred to him their rights entire, he can only be received as their tenant at will or at sufferance. The possession or right of possession oí the ancestor of the plaintiffs, at the time of the execution oft he deed sous seing privé depended on- the extent of the grant under which he held the land fronting on'the river; this did not embrace within its limits the property now in dispute; .he therefore had no title to it; *265consequently no constructive possession, and it is not pretended that he had actual seizin, At that period he had not even the means of acquiring title; for the right of pre-eruption, granted by the act of 1811, was lost by limitation or prescription. As he had neither title nor possession at the time of the pretended sale to the defendant, he could not transfer those rights; the appellant is therefore not a possessor under him. But if the act of sale be good in law, and binding on the contracting parties ; in other words, if it were a deed completely translative of title, then the title subsequently acquired by the ap-pellees, under the act of congress of 1820, ought to inure to the benefit of the defendant. We are however of opinion that the plaintiffs were authorised to consider that act as a nullity. It is literally and essentially synallag-matic ; the obligations created by its very terms are reciprocal warranty on the part of the seller; and promises to pay the price in instalments by the purchaser. To have given it validity in its origin, it was necessary that it should have been executed in as many originals as there are parties having a distinct interest. Civil Code, p. 306, art. 227. There is *266no evidence that it was thus executed: it has never been signed by the vendor, although it contajns stipulations on his part to pay the prjce 0f the thing sold; as he is not bound by it, in consequence of withholding his signature, the other contracting party may withdraw his consent and consider the act as null and void in truth as never having been executed. The inherent defect arising from want of duplicity is not cured by execution or performance by the defendant, of his obligations ; he has not paid the price. The present case differs widely from those cited and relied on by the appellant’s counsel: viz. Bradford's Heirs vs. Brown, 11 Martin, 217 ; Baudin vs. Roliff, vol. 1, 165; and Oldham vs. Croghan, vol. 3, 517.
According to this view of the case, it is seen that we consider the receipts for payment of the price of pre-emption claims of land, as conferring title on the purchaser, although not perfected by a grant in form. So the courts of the state have been in the habit of receiving as evidence of title certificates of the commissioners appointed by the government of the United States, for the adjustment and settlement of land claims, which have always been admitted as authentic documents.
Emits for the plaintiffs, Waits Sr Lobdell for the defendant.
The ¡defendant claims for remuneration, on account of ameliorations or improvement: on the disputed premises, was properly rejected by the court below, lie is not one of those -possessors to whom our laws accord such .a right; he knew that he held without title, for he did not accept that intended to be conveyed by the ancestor of the plaintiffs, either expressly or tacitly, by paying the price stipulated.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be affirmed with costs.